Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Sun Life Financial announces offering of Subordinated Unsecured Debentures TORONTO, March 26 /CNW/ - Sun Life Financial Inc. (TSX/NYSE:SLF) announced today that it intends to issue in Canada up to $500 million principal amount of Series 2009-1 Subordinated Unsecured 7.90% Fixed/Floating Debentures due 2019. The offering is expected to close on March 31, 2009 and the proceeds will be used for general corporate purposes, including investments in subsidiaries. Details of the offering will be set out in a pricing supplement that the Company intends to issue pursuant to its short form base shelf prospectus and its prospectus supplement dated March 12, 2007, which will be available on the
